Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	A Notice of Allowance was issued in this case on April 22, 2022.  However, an RCE was filed on May 13, 2022 in order to have the Examiner consider an IDS of the same date.  
	Having considered the references listed in the IDS, the claims are still considered in condition for allowance.  Therefore, this Supplemental Notice of Allowance is issued.
	Accordingly, in accordance with the prior Examiner’s Amendment, Claims 1 – 3, 5 – 6, 8 – 10, 12 – 13, 15 – 16, and 18 – 19  are pending and in condition for allowance.  The Examiner’s Amendment is repeated below for completeness.    
	A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Emily Harmon, Applicant’s Attorney of Record, on April 6, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
	
	
1.	(Currently amended)  A computer implemented method for simulating financial transactions, wherein the method is implemented in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating transaction data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising:
	receiving, by the processor, from a financial institution, ; 
extracting, by the processor using a clustering algorithm, from the customer transaction data, standard customer transaction behaviors, wherein the behaviors comprise a plurality of attributes of , wherein each member of the group of customers has similar financial, demographic, and geographic attributes, wherein the goal comprises a plurality of transaction factors comprising statistical data, wherein each customer in the group of customers is represented by an artificial customer profile randomly generated from actual customer profile data;
randomly associating, by the processor, each standard transaction behavior with one of the artificial customer profiles; and
performing, by the processor, for each artificial customer profile, a plurality of transaction iterations to simulate the standard customer transaction behavior, wherein each iteration comprises a financial transaction associated with each artificial customer profile having randomly generated transaction factors, wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the standard customer transaction behavior is higher than a first predefined threshold, wherein the threshold is defined by a range of values for the transaction factors for each iteration; wherein each iteration comprises:
conducting, by the intelligent agent, an action including a plurality of simulated transactions executed during a defined time period and in accordance with a policy, wherein the policy comprises a cognitive algorithm for determining the next simulated transaction iteration, wherein the policy comprises a plurality of decision making probabilities for adjusting one or more transaction factors associated with the next transaction iteration, wherein the cognitive algorithm and the intelligent agent comprise a cognitive computer system configured with hardware and/or software to emulate human cognitive functions;
		comparing, by the environment, the action with the goal, wherein the environment comprises a set of all previous financial transactions conducted by the intelligent agent;
providing, by the environment, a statistical positive or negative feedback associated with the action based on a degree of similarity of each transaction iteration relative to the goal; and
		adjusting, by the policy engine, [[a]] the  policy, wherein the adjusting comprises adjusting one of the plurality of decision making probabilities, wherein the adjustments are based on the feedback[[;]] and configured to gain a superior positive feedback from the next action.


2.	(Currently amended)  The method as recited in claim 1, 
wherein the clustering algorithm comprises an unsupervised clustering approach.

3.	(Original)  The method as recited in claim 1, wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.

4.	(Canceled)

5.	(Currently amended)  The method as recited in claim [[4]] 1, further comprising:
adding, by the processor, the action in a present iteration into the environment.

6.	(Currently amended)  The method as recited in claim [[4]] 1, further comprising:
	removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold.

7. 	(Canceled) 

8.	(Currently amended)  A computer program product for simulating financial transactions using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive, by the processor, from a financial institution, customer transaction data;
extract, by the processor using a clustering algorithm, from the , standard customer transaction behaviors, wherein the behaviors comprise a plurality of attributes of , wherein each member of the group of customers has similar financial, demographic, and geographic attributes, wherein the goal comprises a plurality of transaction factors comprising statistical data, wherein each customer in the group of customers is represented by an artificial customer profile randomly generated from actual customer profile data;
randomly associate, by the processor, each standard transaction behavior with one of the artificial customer profiles; and
perform, by the processor, for each artificial customer profile, a plurality of transaction iterations to simulate the standard customer transaction behavior, wherein each iteration comprises a financial transaction associated with each artificial customer profile having randomly generated transaction factors, wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the standard customer transaction behavior is higher than a first predefined threshold, wherein the threshold is defined by a range of values for the transaction factors for each iteration; wherein each iteration comprises:
conduct, by the intelligent agent, an action including a plurality of simulated transactions executed during a defined time period and in accordance with a policy, wherein the policy comprises a cognitive algorithm for determining the next simulated transaction iteration, wherein the policy comprises a plurality of decision making probabilities for adjusting one or more transaction factors associated with the next transaction iteration, wherein the cognitive algorithm and the intelligent agent comprise a cognitive computer system configured with hardware and/or software to emulate human cognitive functions;
		compare, by the environment, the action with the goal, wherein the environment comprises a set of all previous financial transactions conducted by the intelligent agent;
provide, by the environment, a statistical positive or negative feedback associated with the action based on a degree of similarity of each transaction iteration relative to the goal; and
		adjust, by the policy engine, [[a]] the policy, wherein the adjusting comprises adjusting one of the plurality of decision making probabilities, wherein the adjustments are based on the feedback[[;]] and configured to gain a superior positive feedback from the next action.


9.	(Currently amended)  The computer program product of claim 8, wherein the 
clustering algorithm comprises an unsupervised clustering approach.

10.	(Original)  The computer program product of claim 8, wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.

11.	(Canceled)  

12. 	(Currently amended)  The computer program product of claim [[11]] 8, wherein the program instructions executable by the processor further cause the processor to add the action into the environment.

13.	(Currently amended)  The computer program product of claim [[11]] 8, wherein the program instructions executable by the processor further cause the processor to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold.

14.	(Canceled)  

15.	(Currently amended)  A system for simulating financial transactions [[data]] using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising:
		a processor configured to:
receive, from a financial institution, customer transaction data;
extract, using a clustering algorithm, from the , standard customer transaction behaviors, wherein the behaviors comprise a plurality of attributes of , wherein each member of the group of customers has similar financial, demographic, and geographic attributes, wherein the goal comprises a plurality of transaction factors comprising statistical data, wherein each customer in the group of customers is represented by an artificial customer profile randomly generated from actual customer profile data;
randomly associate, by the processor, each standard transaction behavior with one of the artificial customer profiles; and
perform, by the processor, for each artificial customer profile, a plurality of transaction iterations to simulate the standard customer transaction behavior, wherein each iteration comprises a financial transaction associated with each artificial customer profile having randomly generated transaction factors, wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the standard customer transaction behavior is higher than a first predefined threshold, wherein the threshold is defined by a range of values for the transaction factors for each iteration; wherein each iteration comprises:
conduct, by the intelligent agent, an action including a plurality of simulated transactions executed during a defined time period and in accordance with a policy, wherein the policy comprises a cognitive algorithm for determining the next simulated transaction iteration, wherein the policy comprises a plurality of decision making probabilities for adjusting one or more transaction factors associated with the next transaction iteration, wherein the cognitive algorithm and the intelligent agent comprise a cognitive computer system configured with hardware and/or software to emulate human cognitive functions;
compare, by the environment, the action with the goal, wherein the environment comprises a set of all previous financial transactions conducted by the intelligent agent;
provide, by the environment, a statistical positive or negative feedback associated with the action based on a degree of similarity of each transaction iteration relative to the goal; and
adjust, by the policy engine, [[a]] the policy, wherein the adjusting comprises adjusting one of the plurality of decision making probabilities, wherein the adjustments are based on the feedback[[;]] and configured to gain a superior positive feedback from the next action.


16.	(Original)  The system of claim 15, wherein each simulated transaction includes one or more of transaction type, transaction amount, transaction time, transaction location, transaction medium, and a second party associated with the simulated transaction.

17.	(Canceled)  

18. 	(Currently amended)  The system of claim [[17]] 15, wherein the processor is further configured to add the action into the environment.

19.	(Currently amended)  The system of claim [[17]] 15, wherein the processor is further configured to remove a plurality of previous actions having the degree of similarity lower than a second predefined threshold.

20.	(Canceled)  



Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for simulating financial transactions for training machine learning algorithms.  Such algorithms can be used in detecting fraud, money laundering, and other practical applications in the financial world.
	Machine learning techniques often use utilize cognitive analytics to help banks to detect money laundering and terrorist financing. The cognitive analytics differentiate "normal" financial activities from "suspicious" activities, and use the differentiation information to build a predictive model for banks. A large set of real financial customer data is required to train the predictive model. Since the real customer data is very sensitive, only a limited amount of real customer data can be provided by banks. However, in order to best simulate fraudulent situations and detect different types of financial crimes, more simulated customer data, e.g., transaction data for training, which looks realistically, could produce a better predictive model. 

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
		

		A. Statutory Categories
		Independent Claim 1 is a method claim and therefore falls into the category of a “process.”  Claim 15 is a system claim and it recites various hardware components such as an “engine” and a “processor.”  This claim therefore falls into the category of machine/manufacture.    Claim 8 is a CRM claim and has been amended to be “non-transitory.”  This claim also falls into the category of machine/manufacture.  
		B. The Claim Recites an Abstract Idea
		Claim 1 is illustrative of the rejection of all claims.
		Claim 1 recites – either in a previous version or in the Amendment -  the limitation:
	“providing, by the processor, standard customer transaction data representing a group of customers having similar transaction characteristics as a goal; conducting, by the intelligent agent, an action including a plurality of simulated transactions; comparing, by the environment, the action with the goal; providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal
5;”


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods. 
	In this case, the fundamental economic principle or practice is the common practice of generating simulated transaction data and comparing it to real world data.  Simulations are practiced in many fields of endeavor and financial transactions are no exception.  Surgical and Flight simulators are very common.  Randomly generating data for all kinds of purposes is a common and fundamental economic principle or practice.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
		C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized  hardware components (“cognitive computer system”) and software components such as a “clustering algorithm and randomly generated artificial customer profiles.    Furthermore, these components and the recited hardware components are recited as interacting in significant and specific ways.  Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
the method is implemented in a data processing system comprising a processor and a memory 
the method uses a reinforcement learning model including an intelligent agent, a policy engine, and an environment, 
the method comprising:
extracting, by the processor using a clustering algorithm, from the customer transaction data, standard customer transaction behaviors, 
the behaviors comprise a plurality of attributes of representing a group of customers having similar transaction characteristics as a goal, 
each member of the group of customers has similar financial, demographic, and geographic attributes,
the goal comprises a plurality of transaction factors comprising statistical data, 
each customer in the group of customers is represented by an artificial customer profile randomly generated from actual customer profile data;
randomly associating each standard transaction behavior with one of the artificial customer profiles
performing, by the processor, for each artificial customer profile, a plurality of transaction iterations to simulate the standard customer transaction behavior, 
each iteration comprises a financial transaction associated with each artificial customer profile having randomly generated transaction factors, 
the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the standard customer transaction behavior is higher than a first predefined threshold, 
wherein each iteration comprises conducting, by the intelligent agent, an action including a plurality of simulated transactions executed during a defined time period and in accordance with a policy, 
the policy comprises a cognitive algorithm for determining the next simulated transaction iteration and comprises a plurality of decision making probabilities for adjusting one or more transaction factors associated with the next transaction iteration, 
the cognitive algorithm and the intelligent agent comprise a cognitive computer system configured with hardware and/or software to emulate human cognitive functions;
comparing the action with the goal, 
providing a statistical positive or negative feedback associated with the action based on a degree of similarity of each transaction iteration relative to the goal; 
adjusting the  policy, wherein the adjusting comprises adjusting one of the plurality of decision making probabilities, 
the adjustments are based on the feedback
the adjustments are configured to gain a superior positive feedback from the next action.






	
		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of automated financial transaction data simulation.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, generating anonymized and randomly generated customer profiles – categorized by certain groups of customers having similar financial transaction behaviors – and iteratively applying a “policy” to the transactions until they fall into a certain threshold of similarity with actual customer behaviors.  
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0002] of Applicant’s specification in that the improvement allows for an improved simulation system.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of simulating financial transactions.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the use of artificial intelligence in simulating financial transactions.  Accordingly, the claimed simulation system solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for a computerized cognitive system for simulating financial transaction data.  The system extracts financial behaviors from actual customer data and also randomly generates artificial customer data from actual customer data.  The system uses cognitive computing techniques.  A cognitive system is a specialized computer system, or set of computer systems, configured with hardware and/or software logic (in combination with hardware logic upon which the software executes) to emulate human cognitive functions. These cognitive systems apply human-like characteristics to conveying and manipulating ideas which, when combined with the inherent strengths of digital computing, can solve problems with high accuracy and resilience on a large scale. Such cognitive systems process human readable language and identify inferences between text passages with human-like accuracy at speeds far faster than human beings and on a much larger scale.  
 	Thus, in the claimed invention, the cognitive system can be augmented with a transaction data simulator, to simulate a set of customer transaction data from a financial institution, e.g., a bank. The simulated customer transaction data, even if it is not "actual" customer transaction data from the financial institution, can be used to train the predictive model for identifying financial crimes. 
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent No. 5,949,045 to Ezawa et al.  This reference is relevant to the features of simulating cash transactions.
U.S. Patent Publication No. 2020/0027045 to Saarenvirta.  This reference is relevant to the features of simulating data for autonomous operations of a system.
U.S. Patent Publication No. 2019/0279218 to Adjaoute.  This reference is relevant to the features of a simulation planning tool.
U.S. Patent No. 8,504,408 to Banthia et al.  This reference is relevant to the features of statistical models for simulation.
U.S. Patent No. 10,469,315 to Nair et al.  This reference is relevant to the features of simulating customer behavior.
PCT Patent Publication No. WO 99/01833 to Ezawa et al.  This reference is relevant to the features of micro-dynamic transactions.
PCT Patent Publication No. WO 2007/143059 to Cohen et al.  This reference is relevant to the features of monitoring simulated data in a database.

Non-Patent Literature:
	Venkataram et al., “An authentication scheme for ubiquitous commerce:  A cognitive agents based approach,” IEEE 978-1-4244-2067-4/08, 2008
	Rieke et al., “Fraud Detection in Mobile Payments Utilizing Process Behavior Analysis,” 2013 International Conference on Availability, Reliability and Security, 2013
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Han is considered the closest.  Han is in the same field of endeavor as the claimed invention and relates to a system which uses statistical distributions for simulating financial transactions. However, Han does not teach the use of a cognitive system wherein an artificial customer profile is used to apply – iteratively – a cognitive policy for adjusting transactions until a threshold of similarity is reached.  

	With respect to Non-Patent Literature, the publication by Rieke is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to the use of a cognitive system using randomly generated artificial customer profiles.  
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691